LUMPKIN, Judge,
concurring in result.
I concur in the result reached in this case; however, because I find some language could be misleading, I cannot join entirely in the opinion.
I believe the opinion interprets the language of the statute too narrowly, especially as it relates to subsection (5) of Section 1111. The opinion does not read the entire phrase; instead, it focuses on the word “unconscious” to the exclusion of the rest of the phrase. The phrase in its entirety reads:
A. Rape is an act of sexual intercourse involving vaginal or anal penetration accomplished with a male or female who is not the spouse of the perpetrator and who may be of the same or the opposite sex as the perpetrator under any of the following circumstances:
[[Image here]]
5. Where the victim is at the time unconscious of the nature of the act and this is known to the accused;
In other words, I would focus not only on the word “unconscious,” but also that the person be unconscious of the nature of the act, and that fact be known to the accused. It is this complete phrase which defines rape.
The word “unconscious” has more meanings than simply “out like a light”; it also has a connotation of being unaware of one’s surroundings, as in being absent minded or unaware of all the facts surrounding a particular circumstance. Here, for example, a person would be at the age of consent, not mentally incapable, yet for whatever reason not be “conscious” of the full ramifications of the act. The word has been defined as “without conscious thought of feeling, esp. without psychological awareness and hence not capable of being consciously scrutinized,” such as one having “unconscious resentment” or “unconscious anxieties.” Webster’s II New Riverside University Dictionary at 1256 (Houghton Mifflin 1988).
Here, though, there seems to be little question the victim was not conscious. Her situation is similar to that in Ex parte Childers, 310 P.2d 776 (Okl.Cr.1957), where the defendant entered the home of the victim and assaulted her as both she and her husband lay, “in a normal slumber,” in bed. The act awakened the victim, who called the assault to the attention of her husband.
After reviewing caselaw from other jurisdictions, this Court had no difficulty in labeling the crime as rape, Id. at 777. The Court reasoned that the crime
... of a man’s having carnal intercourse with a woman without her consent, while she was, as he knew, wholly insensible so as to be incapable of consenting, and with such force as was necessary to accomplish the purpose, was rape.
Id. It was the act of copulation without consent which constituted the crime, even if no force were used. Id.
For our purposes, the key language lay in the Court’s interpretation of the phrase as used in the statutes. Referring to a case from Montana, where the statute was identical to ours, the Court said:
The term ‘unconscious,’ used in the fifth subdivision of the above definition of ‘rape,’ has no reference to the loss of physical or mental faculties through assault and violence; that subdivision has only to do with a situation where the female is unconscious ‘of the nature of the act.’
Id. at 777-78. After quoting from other sources, the Court concluded:
*443It is easily understood, and universally recognized, that a person who is unconscious by reason of intoxication, drugs, or sleep, is incapable of exercising any judgment in any matter whatsoever.
Id. at 778 (emphasis added). In other words, the Court’s concern was that the victim be unconscious of the nature of the act, whether by drugs, sleep, or as here, intoxication. From this, I am forced to conclude that it is of no apparent consequence how the victim came to be unconscious of the nature of the act. When one combines this with Subsection 1111(A)(4) of Title 21, the subsection dealing with narcotics and anesthetic agents,1 the interpretation of this provision must be that it is the state of the victim’s mind, not the means, with which the Legislature is concerned.
This case is a hybrid between someone who is assaulted while merely sleeping and one who is assaulted while under the influence of a narcotic or anesthetic agent. In each case, the victim cannot give consent. Based on this dicta from Childers, I would concur in the result reached here.
It seems inconsistent to allow a person to use overt force to overcome a victim’s will and call that first degree rape; yet let that same person by deceit and the use of an intoxicant or narcotic overcome a victim’s will, and call that second degree rape. Still, it is the job of the Legislature, not this Court, to determine crimes and punishment. The Childers case has been on the books for nearly 40 years. Its acceptance by the Legislature evinces an intent that acts such as this constitute rape in the second degree, not first degree.

. That section reads:
A. Rape is an act of sexual intercourse involving vaginal or anal penetration accomplished with a male or female who is not the spouse of the perpetrator and who may he of the same or the opposite sex as the perpetrator under any of the following circumstances:
[[Image here]]
4. Where the victim is intoxicated by a narcotic or anesthetic agent, administered by or with the privity of the accused as a means of forcing the victim to submit;